OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
That court properly resolved the factual disputes before it in the causes of action for separation and divorce (see Hessen v Hessen, 33 NY2d 406, 408) and it not appearing that that court abused its discretion or committed an error of law, its determinations of alimony, counsel fees and the use of the marital property are beyond our review (see Patron v Patron, 40 NY2d 582, 585).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum.